              Case 3:19-cv-05600-RJB Document 111 Filed 10/15/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        JOHN GARRETT SMITH,                                  CASE NO. 3:19-cv-05600
11
                                   Plaintiff,                ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      SANDRA ALDRIDGE, et al.,
14                                 Defendant.

15

16
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
17
     Magistrate Judge J. Richard Creatura (Dkt. 106) recommending summary judgment in favor of
18
     Defendant Anthony Golik and dismissal of Plaintiff’s remaining claims for failure to serve the
19
     remaining defendants in the more than one year since filing the complaint. The Court has
20
     considered the Report and Recommendation, Plaintiff’s Objections to the Report and
21
     Recommendation (Dkt. 109), Defendant Golik’s underlying Motion for Summary Judgment
22
     (Dkt. 91), and the Court’s warnings about the possibility of dismissal for failure to serve the
23
     complaint and summons (Dkts. 17; 19; 20).
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
                 Case 3:19-cv-05600-RJB Document 111 Filed 10/15/20 Page 2 of 2




 1          Plaintiff, John Garrett Smith, does not raise substantive objections to the Report and

 2   Recommendation’s findings on the motion for summary judgment. Plaintiff instead claims the

 3   “Court is covering for criminal liars,” and makes other conclusory allegations. However,

 4   Plaintiff makes a serious objection to the recommendation to dismiss the remaining claims

 5   because of his failure to serve Defendants in over a year since filing the complaint. Plaintiff

 6   alleges that he has not been able to serve the remaining Defendants because they “shot at,

 7   bullied, harassed and intimidated innocent US citizens in belligerent obstruction of justice.” Dkt.

 8   109 at 3.

 9          While failure to complete service in 90 days, as required by Fed. R. Civ. P. 4(m), may be

10   excused under some circumstances, Plaintiff does not provide any evidence to substantiate these

11   very serious allegations. The Report and Recommendation (Dkt. 106) should be adopted, the

12   claims against Defendant Anthony Golik and the remaining Defendants should be dismissed, and

13   the case should be closed.

14          IT IS SO ORDERED:

15                •   The Report and Recommendation of U.S. Magistrate Judge J. Richard Creatura

16                    (Dkt. 106) is ADOPTED;

17                •   Plaintiff’s remaining claims are DISMISSED;

18                •   This matter is CLOSED.

19          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

20   to any party appearing pro se at said party’s last known address.

21          Dated this 15th day of October, 2020.

22

23
                                           A
                                           ROBERT J. BRYAN
24                                         United States District Judge


     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
